Title: To Thomas Jefferson from David Humphreys, 31 March 1791
From: Humphreys, David
To: Jefferson, Thomas


Mafra, 31 Mch. 1791. He received packet last night from Mr. Bulkeley and information of a vessel departing for Alexandria in a few days, hence he sends this by a servant to Lisbon. Having accounts from America as late as 10 Feb. and not being advised by “the Department of foreign affairs” of receipt of any of his letters, he fears their detention or miscarriage. He gives their dates to show it was not due to negligence; his first of 14 Oct. 1790 from London was put in letter bag at New York Coffee House belonging to vessel bound for New York next day. Those of 20, 25, and 28 Oct. were delivered by Joshua Johnson to captains of vessels bound for different ports. That of 2 Nov. he himself gave to Jonathan Swift of Alexandria. His last from England, 4 Nov., from Gravesend, was sent through post office to Johnson. Those of 19 and 30 Nov. from Lisbon were given by him to Capt. Porter of New London, together with De Pinto’s answer to TJ’s letter of 7 Aug. last. Duplicate of that of 30 Nov. sent to G. Fox of Falmouth, who promises to send it by January packet. His first from Madrid of 18 Dec. was sent by an American vessel to Baltimore, and the two ciphered dispatches of 3 and 15 Jan. were also sent by American vessels from Lisbon. But the former was delayed by casualty and went by the same vessel carrying those of 6 and 12 Feb. written after his return to Lisbon. His 14th, dated Lisbon 6 Mch., was sent by Bulkeley in a vessel consigned to him from Virginia.
When he informed TJ in his last about American commerce at Lisbon and consular business being handled by Dohrman and Harrison under countenance of Portuguese government, he had not seen Almanach for 1791. He now encloses copy, listing former as consul general and latter as vice-consul of the United States. “This adds a fresh instance in support of a remark, which, I think, I have heard you make, on the numerous errors to be found in publications of this sort. I know not, however, any reasons why these Persons, residing on the spot, approved by the Government, and acquainted with the language, customs and offices, are not as competent to the performance of the duties as any other Characters would be.” But, not having exchanged a word with either on consular appointments for Portugal, he can take no interest in the matter.
That our commerce with Portugal is important because of favorable balance for us cannot be doubted; it “merits to be cherished in the most discreet and dexterous manner.” Almanach shows 85 American vessels arrived in Lisbon during 1790, a number equal to that of any foreign nation except Great Britain. But very few have arrived this  year, which caused him to wonder because the last harvest was so uncommonly plentiful in the United States “and because the price in this Country … would yield a handsome profit,” the last cargoes of wheat selling for 7/ stg. per bushel and great quantities more might have been sold at same rate. Many shiploads being expected from North, it is uncertain what price will be. “At present the prospect of the succeeding harvest here is extremely unfavorable. So great a Drought was scarcely ever known to prevail at this season. In short there has been next to no rain during the whole winter. Prayers have lately been offered in all the Churches of Lisbon for rain. In this place, Processions of Priests, People and Images have … been made, in three successive days for the same purpose. As yet the skies assume no appearance of relenting.” But if rains come soon, crops may still be saved, as they were at a critical moment last year after orders were sent to America for a great supply of flour, under special license. “It is believed the unexpected restoration of the Crops at that time, was the real cause why that flour was rejected (to the ruin of the Shippers) by the Contractors; under, perhaps, a justifiable legal colour, as having been shipped after the day designated.”
He is using his present leisure to get a just idea of the state of Portugal and to acquire competency in reading the language: the former will take time—the latter he has succeeded in to his satisfaction, being especially happy in his acquaintance with “several learned and respectable Characters in this College” to whom he is greatly indebted for many civilities. Through them he is able to see the Courier de l’Europe and other papers regularly received at the Convent. He has not neglected whatever other means available to get early and authentic intelligence of the general situation of affairs.
